                      IN THE UNITED STATES DISTRICT COURT


                    FOR THE SOUTHERN DISTRICT OF GEORGIA

                                STATESBORO DIVISION


RICHARD LYNN,

              Plaintiff,

       V.                                                CV 619-103


TIMOTHY C. WARD,Commissioner;
TERENCE KILPATRICK,Deputy Warden;
and DEPUTY WARDEN BROWN,

              Defendants.



                                         ORDER



       After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which objections have been filed, (Doc. no. 13.)
The Magistrate Judge recommended dismissing the case without prejudice because Plaintiff
provided dishonest information about his filing history. (Doc. no. 9.) Plaintiff does not deny

he filed the undisclosed cases identified by the Magistrate Judge, but he asks that the Court

excuse his omissions. The Court declines to do so.

       First, Plaintiff concedes one of his undisclosed cases counts as a strike under 28

U.S.C. § 1915(g), but he claims his dishonesty concerning that case is "irrelevant" because

he has not accumulated three strikes that would bar him from proceeding informa pauperis.

(Doc. no. 13, p. 2.) The Magistrate Judge did not recommend dismissal based on the

accumulation of three strikes but rather based on Plaintiffs dishonesty in failing to disclose
cases. Plaintiffs failure to disclose cases, regardless of whether one such case counts as a

strike, is relevant to the analysis concerning Plaintiffs dishonesty.

       Second, Plaintiffs arguments concerning the dates of his undisclosed cases in relation

to his release from prison on some undisclosed date in late 2013 and loss of resultant

paperwork ring hollow in light of the fact he was able to disclose a case from 2012 and 2013,

(doc. no. 1, pp. 2-3). Third, Plaintiffs attempt to distinguish the cases cited in the Report

and Recommendation as providing more stringent warnings about possible dismissal for

dishonesty fails not only because the complaint form unambiguously directs disclosure of

prior cases and strikes,(id, at 2, 4), but also because he signed his complaint under penalty of

perjury,(id at 13). The Court finds no basis to depart from long-settled law that bad faith

litigiousness or manipulative tactics warrants dismissal without prejudice. See Attwood v.

Singletarv. 105 F.3d 610, 613 (11th Cir. 1997)(affirming dismissal of prisoner civil rights

complaint as sanction for lying about indigency and history of abusing judicial process).

       The Court DENIES Plaintiffs request to amend his complaint to include disclosure

of the cases cited in the Report and Recommendation,(doc. no. 13, p. 13), because it would

"circumvent the Court's ability to manage its docket by imposing sanctions for providing

false information about prior filing history." Brown v. Overstreet. CV 107-113, 2008 WL

282689, at *2 n.2(S.D. Ga. Jan. 30, 2008)(citation omitted")): see also Harris v. Warden. 498

F. App'x 962, 964-65 (11th Cir. 2012) {per curiam) (rejecting plaintiffs argument that

district court abused its discretion by dismissing his complaint without prejudice as a

sanction for abuse of the judicial process before "allowing him 'to correct' his failure to

disclose his prior litigation history"). Likewise, the Court DENIES AS MOOT the request
                                               2
for appointment of counsel to assist Plaintiff with pursing certification of this case as a class

action,(doc. no. 13, p. 14), because the case is due to be dismissed in its entirety.

        Accordingly, the Court OVERRULES all of Plaintiffs objections and ADOPTS the

Report and Recommendation of the Magistrate Judge as its opinion. Therefore, the Court

DISMISSES this case without prejudice as a sanction for Plaintiffs abuse of the judicial

process, DENIES AS MOOT the motions for injunctive relief and certification of a class

action,(doc. nos. 3, 7), and CLOSES this civil action.

       SO ORDERED this //'^ay of February, 2020, at Augusta, Georgia.


                                             J. RAN©,^!^TiALL, CHIEF JUDGE
                                            ^IXro^TATES DISTRICT COURT
                                             SQmTffiRN DISTRICT OF GEORGIA
